Citation Nr: 0948575	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  05-32 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a mycoplasma 
infection.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to an increased rating for right carpal 
tunnel syndrome, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for left carpal tunnel 
syndrome, currently rated as 10 percent disabling.

7.  Entitlement to an increased rating for residuals of a 
fractured L2 transverse process, currently rated as 10 
percent disabling.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to June 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida. Regional 
Office (RO).   
 
The Veteran testified at a hearing held at the RO before the 
undersigned Veterans Law Judge in March 2009.  

The Veteran has raised a claim for an increased rating for 
tinea pedis.  That matter is referred to the RO for initial 
adjudication.  

The issues of entitlement to service connection for 
fibromyalgia, an increased rating for a fractured L2 
transverse process, and entitlement to TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not had disabling residuals of a 
mycoplasma infection at any time since filing his claim for 
compensation.

2.  The Veteran has a right knee disability which had onset 
during service.

3.  The Veteran has a left knee disorder which had onset 
during service.

4.  The right carpal tunnel syndrome is productive of no more 
than mild incomplete paralysis.

5.  The left carpal tunnel syndrome is productive of no more 
than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  Disabling residuals of a mycoplasma infection were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).

2.  A right knee disorder was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  

3.  A left knee disorder was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  

4.  The criteria for a rating in excess of 10 percent for 
carpal tunnel syndrome of the right upper extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Code 8515 (2009).

5.  The criteria for a rating in excess of 10 percent for 
carpal tunnel syndrome of the left upper extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Code 8515 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in May 2001, February 
2002, October 2003, February 2004, August 2005, March 2006, 
and May 2008.  The RO specifically informed the Veteran of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The March 2006 letter 
also included information regarding the assignment of 
disability ratings and effective dates in cases where service 
connection is granted.  The May 2008 letter included the 
rating criteria and other information pertaining to the 
assignment of disability ratings for carpal tunnel syndrome.  
Although the letters were not provided prior to initial 
adjudication of the claims, the Veteran has not alleged any 
prejudice due to the timing of the letters, and none is 
apparent.  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.  

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The Veteran has had a hearing.  The 
record before the Board contains service treatment records.  
His private and VA treatment records have been obtained.  
Records have also been obtained from the Social Security 
Administration.  In addition, the Veteran has not identified 
any additional pertinent evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  The Veteran was afforded appropriate 
disability evaluation examinations.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).

II.  Entitlement To Service Connection For A Mycoplasma 
Infection.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board notes that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110.  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

The Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
residuals of a mycoplasma infection.  During the hearing held 
in March 2009, the Veteran testified that he developed a 
mycoplasma infection due to shots that he got in service.  He 
said that he had to have an anthrax vaccine and other shots.  
The Veteran reported that because of the injections had had a 
lot of fatigue, pain  and weakness.  However, he stated that 
although he had tried many times, he had not been diagnosed 
with mycoplasma.  

After considering all of the foregoing evidence, the Board 
finds that preponderance of the evidence is against the 
Veteran's claim for service connection for residuals of a 
mycoplasma infection.  Except for the Veteran's statements 
and claims, there is no competent medical evidence which 
shows that the Veteran has residuals of any such injury.  The 
evidence which has been presented includes service records 
which show do not contain any mention of a mycoplasma 
infection.  Also of records are numerous post service 
treatment records, as well as VA examination reports which 
are likewise negative for a diagnosis of mycoplasma infection 
or residuals thereof.   

Thus, the record nevertheless does not provide adequate 
support for the claim as there is no evidence of any 
disabling disorder due to a mycoplasma infection.  The 
Veteran's own opinion that he has such a disorder is not 
adequate to support the claim as he does not have the 
qualifications necessary to render a diagnosis of a medical 
disorder.  

Without a recognized injury or disease entity, VA is not 
authorized to award compensation for reported symptomatology.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (Service 
connection is awarded for "a particular injury or disease 
resulting in disability"); see also Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held 
that symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.)  

The Board has considered McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) which held that the requirement that there be 
evidence of a current disability in a service connection 
claim is satisfied by evidence showing that the Veteran had 
such a disability at the time he filed claim for 
compensation, or during the pendency of that claim, and that 
a claimant may be granted service connection even though the 
disability resolves prior to the Board's adjudication of the 
claim.  The Board again notes, however, that no other 
evidence of record reflects the presence of a diagnosed 
disability during that time frame.  

Accordingly, service connection must be denied because there 
is no competent evidence of a diagnosis of a disability due 
to residuals of a mycoplasma infection.  See 38 U.S.C.A. 
§ 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

III.  Entitlement To Service Connection For A Right and Left 
Knee Disorders.

During the hearing held in March 2009, the Veteran testified 
that he injured his right knee in service when a water can 
fell on it, and that he was treated for bilateral knee 
problems from 1991 all the way through his period of service.  
He also reported that he bumped his knees all the time in 
service.  He recounted being given steroids and lots of 
ibuprofen.  He further reported that he went for treatment 
right away after service.  

The Veteran's service medical records show that he was 
treated for complaints of knee pain.  A record dated in May 
1993 noted that he had right knee pain which had been 
intermittent for a year.  In April 1993, he was seen for left 
knee pain.  A record dated in October 1993 notes that the 
Veteran was seen for a follow up of the left knee.  The 
assessment was patellar tendonitis.  It was noted that he may 
need to have his profile extended.  A record dated in 
November 1993 notes that he complained of pain in both knees.  
The duration was described as chronic.  An entry dated in 
December 1993 notes that he had chronic right knee pain.  
Another record dated in December 1993 notes complaints of 
right ankle and right knee pain.  It reportedly was 
aggravated by squatting and climbing stairs, running and 
stooping.  Examination noted crepitus.  The assessment was 
chronic right knee pain with patellar tendonitis.  A record 
dated in January 1994 again noted knee pain with the right 
greater than the left.  The assessment was status post MCL 
sprain.  

A letter dated in April 1999 from Krishna Singh, M.D., 
reflects that he treated the Veteran since May 1997, and that 
the Veteran had reported a history of knee pain extending 
back to 1992.  

A note signed by a physician's assistant dated in June 2004 
indicates that that the Veteran's military records support 
his claim for service connection for disability of the knees.  

A letter dated in June 2009 from Richard C. Smith, M.D., 
indicates that the Veteran's current diagnoses include 
osteoarthritis of the knees.  The physician noted that he had 
a long history of arthritis, and the Veteran reported that 
these symptoms began as a result of his military career.  The 
physician concluded that based on a reasonable degree of 
medical probability, he believed that the current conditions 
of the knees were service connected.  

In summary, the evidence shows that chronic symptoms were 
noted in service for each knee, the Veteran has presented a 
credible history of continuity of symptoms after service, and 
there is medical opinion linking current knee disorders to 
service.  Based on the foregoing, the Board finds that 
Veteran has a right and left knee disabilities which had 
onset during service.  Accordingly, service connection may be 
granted.  

IV.  Entitlement To An Increased Ratings For Right And Left 
Carpal Tunnel Syndrome, Each Currently Rated As 10 Percent 
Disabling.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran's carpal tunnel syndrome is rated on the basis of 
incomplete paralysis of the median nerve.  For mild 
incomplete paralysis of either a major or minor extremity, a 
10 percent rating is warranted; moderate incomplete paralysis 
warrants a 20 percent rating for a minor extremity and 30 
percent for a major extremity. 38 C.F.R. § 4.124a, Code 8515.

The Board has considered the full history of the Veteran's 
bilateral carpal tunnel syndrome.  His service medical 
records reflect that carpal tunnel was diagnosed and treated 
in service.  After service, in July 1994, the Veteran filed a 
claim for compensation for multiple disabiities including 
carpal tunnel syndrome.  The report of a VA examination 
conducted in August 1994 noted that the diagnosis was carpal 
tunnel syndrome bilaterally, status postoperative, without 
any objective neurological signs, but with subjective 
numbness and tingling over the distal pads of the fingers 
bilaterally which is intermittent and usually occurs when he 
hyper extends his wrists.  In a decision of September 1994, 
the RO granted service connection for carpal tunnel syndrome 
of the right wrist, PO, rated as 10 percent disabling, and 
carpal tunnel syndrome of the left wrist, PO, rated as 10 
percent disabling.  

In connection with his current appeal, the Board ntoes that 
during the hearing held in March 2009, the Veteran testified 
that he could move his wrists, but he had bad numbness in the 
top three digits (the thumb, index and middle fingers).  He 
stated that he got cramping in his hands all the time, and 
that sometimes he could not even move his hands.

The Board has reviewed the evidence of record regarding the 
Veteran's bilateral carpal tunnel syndrome.  This primarily 
includes the findings of VA compensation examinations, VA 
outpatient treatment records, and the Veteran's testimony at 
a hearing.  After careful review of the record, it is 
determined that there is no basis for an increased evaluation 
for the carpal tunnel syndrome of either of the Veteran's 
upper extremities.  

The report of a joints examination conducted by the VA in 
August 2002 reflects that the Veteran reported having 
occasional numbness in his fingers and occasional 
paresthesias in his hands.  On examination, he had flexion of 
the wrists to 90 degrees in both palmar flexion and 
dorsiflexion.  There were mild spotty sensory deficits in all 
of his fingers of a mild nature.  

A private treatment record dated in August 2003 from Mitchell 
Pollack, M.D., reflects that the Veteran reported that he had 
pain and numbness in both arms.  He stated that the pain woke 
him up at night.  His pain was associated with activity, and 
he also woke up in the morning with numbness.  On 
examination, the Veteran was not in acute distress.  There 
was a mildly positive Tinel's and an equivocal Phalen's.  
There was mild tenderness to palpation and percussion.  The 
impressions were bilateral cubital tunnel syndrome and 
bilateral carpal tunnel syndrome.  Other medical treatment 
records contain similar complaints.  

The report of a general medical examination conducted by the 
VA in October 2007 reflects that the Veteran reported a 
history of carpal tunnel release surgeries in 1992 and 1993.  
He reported that he still continued to have numbness in the 
fingers.  His current complaints consisted of using arm 
splints.  He complained of having a numb sensation when using 
a computer.  The condition reportedly interfered with daily 
activities such as driving and computer work.  On 
examination, there were well healed incisions of the right 
and left wrists.  The joints were not affected.  He was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive movement.  He did not have 
paralysis.  He also did not have muscle wasting or atrophy.  
The diagnosis was status post right and left carpal tunnel 
release.  The examiner stated that the Veteran's carpal 
tunnel release did not prevent him from engaging in 
employment, either light of heavy duty.  

While the symptoms of numbness in the fingers are 
troublesome, these symptoms do not approach manifestations of 
more than mild incomplete paralysis.  The medical evidence 
uniformly noted only mild impairment.  The lack of limitation 
of motion and lack of additional limitation on repetitive 
motion is consistent with a mild disorder.  To the extent 
that there is a contradiction between the Veteran's testimony 
and the findings in the medical evidence, the Board is of the 
opinion that the objective medical evidence is more 
persuasive than the subjective testimony.    The Board also 
find no variation in the severity of the symptoms so as to 
warrant a staged rating.  Under these circumstances, an 
increased rating for either upper extremity is not warranted.  
The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

1.  Service connection for a mycoplasma infection is denied.

2.  Service connection for a right knee disorder is granted.

3.  Service connection for a left knee disorder is granted.

4.  An increased rating for right carpal tunnel syndrome, 
currently rated as 10 percent disabling, is denied.

5.  An increased rating for left carpal tunnel syndrome, 
currently rated as 10 percent disabling, is denied.


REMAND

The Board notes that the VA has a duty to afford a Veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  The post service medical records reflect a 
diagnsois of fibromyalgia.  The service medical records 
contain various complaints of pain.  The Veteran has 
presented private opinions suggesting the pain in service 
represented onset of fibromyalgia, however, it appears the 
private physicians did not have the benefit of review of the 
claims file.  The Board concludes that the Veteran should be 
afforded a VA examination to determine the nature of the 
current disability and to obtain an opinion regarding whether 
the current problems are related to the symptoms noted during 
service.  

The Board also finds that an examination is required in order 
to properly evaluate the claim for an increased rating for 
residuals of a fractured L2 transverse process.  In this 
regard, the Board notes that the Veteran reports that he is 
currently confined to a wheelchair as a result of his service 
connected back disorder.  However, the evidence which is of 
record reflects that he has multiple nonservice-connected 
disabilities as well.  A VA examination would offer an 
opportunity to determine the extent to which the Veteran is 
impaired by his service connected spine disability, as 
opposed to nonservice-connected disabilities.  Such an 
opinion is required in order to properly assign a disability 
rating for the service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998)(in which the Court 
vacated a decision by the Board where there was no medical 
evidence in the record separating the effects of the 
appellant's post-traumatic stress disorder from his 
nonservice-connected personality disorders).  

The Board also notes that since his most recent examination 
the Veteran reported in a statement dated in March 2008 that 
his back problems were getting increasingly severe.  The 
Board notes that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of 
record does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  In 
light of the foregoing circumstances, the Board concludes 
that a remand for the purpose of affording the Veteran 
another spine examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
muscles examination to determine the 
whether he currently has fibromyalgia, 
and if so, the etiology of the disorder.  
The claims folder, including the service 
medical records should be made available 
to and reviewed by the examiner before 
the examination.  Any appropriate tests 
or x-rays felt to be necessary should be 
performed.  The examiner should record 
the full history of the claimed 
disorders.  The examiner should 
specifically comment as to the likelihood 
that any currently found disability is 
related to any symptoms noted in service 
medical records, such as complaints of 
pain.  

2.  The Veteran should be scheduled for a 
VA examination to determine the current 
severity of his service-connected 
disability of the lumbosacral spine.  Any 
appropriate X-rays or other studies 
should be performed and the 
interpretations should be associated with 
the claims file.  The examiner should 
describe all current manifestations 
(i.e., orthopedic and neurologic) of the 
service-connected spine disability in 
detail.  All findings necessary to 
evaluate the Veteran's spine disability 
under the General Rating Formula for 
Diseases and Injuries of the Spine as 
well as under the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes should be 
provided.   The examiner should 
specifically comment as to what 
impairment is due to service connected 
disability, as opposed to nonservice 
connected disability.  If the examiner 
is unable to differentiate between the 
service-connected and nonservice-
connected disorders then that conclusion 
should be specifically stated in the 
examination report.

3.  Thereafter, the RO should 
readjudicate the appellant's claims for 
service connection.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case (SSOC) 
and afforded time to respond.  

The claim for a total disability rating based on individual 
unemployability due to service-connected disabilities is 
deferred as it is inextricably intertwined with the other 
issues being remanded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


